Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–25 have been submitted for examination.  
Claims 1–25 have been examined and rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 9,258,589
Claims 1–25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–40 of U.S. Patent No. 9,258,589.
US 17/805,212  Claim 1
US 9,258,589 Claim 11
A content distribution system, comprising:
A system, comprising:
a network interface; 

a network interface configured to communicate over a network; 
a computing device; and
a computing system comprising one or more computing devices; and
non-transitory computer readable memory that stores programs that when executed by the computing device, cause the content distribution system to perform operations comprising:
a computer storage system comprising a non-transitory storage device, said computer storage system having stored thereon executable program instructions that direct the computer system to at least:
provide, via the network interface over an Internet using IP packets, an electronic program guide to a client device associated with a user, 
identify a first program, listed in an electronic program guide as being scheduled to be shown to users at a first time period,
wherein the electronic program guide comprises: a first axis comprising channel identifiers and for respective channels, program identifiers for scheduled programs configured to be streamed over the Internet using IP packets to client devices at respective scheduled times; a second axis comprising an identification of time periods; enable the user to scroll in the first axis and/or the second axis; and
wherein the first program comprises at least a first content item having a time length, the first content item hosted on a third party system that provides streaming content item content, the third party system under separate control from the system;

prior to the first time period, determine whether a content availability check is to be performed;

at least partly in response to a determination that a content availability check is to be performed, transmit, prior to the first time period, a communication via the network interface over the network to the third party system, and

determine whether the first content item is still accessible from the third party system, based at least in part on a result of the communication;

at least partly in response to a determination that the first content item no longer accessible from the third party system:

identify at least one replacement content item based at least in part on the first content item time length, on data indicating the first program subject matter, and on metadata accessed from a source of replacement content;

causing, at least in part, the at least one replacement content item to be accessed by user terminals over a data network within the first time period;
enable a first program, streamed to the client device over the Internet from a server using IP packets, to be displayed via the client device at a same time as the electronic program guide is displayed on the client device.
at least partly in response to a determination that the first content item is still accessible from the third party system, cause, at least in part, the first content item to be accessed by user terminals from the third party system over a data network within the first time period as part of the first program listed in the electronic program guide.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,258,589. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 11 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Claims 2–25 contain similar subject matter as patented claims 1–10 and 12–40 and are rejected for similar reasons. 

US 9,712,884
Claims 1–25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–21 of U.S. Patent No. 9,712,884.
US 17/805,212  Claim 1
US 9,712,884 Claim 7
A content distribution system, comprising:
A system, comprising: 
a network interface; a computing device; and

a computer system comprising one or more computing devices; and
non-transitory computer readable memory that stores programs that when executed by the computing device, cause the content distribution system to perform operations comprising:
a computer storage system comprising a non-transitory storage device, said computer storage system having stored thereon executable program instructions that direct the computer system to at least:
provide, via the network interface over an Internet using IP packets, an electronic program guide to a client device associated with a user, 
provide a program guide generation service configured to generate an electronic program guide, the electronic program guide comprising:
wherein the electronic program guide comprises: a first axis comprising channel identifiers and for respective channels, program identifiers for scheduled programs configured to be streamed over the Internet using IP packets to client devices at respective scheduled times; a second axis comprising an identification of time periods; 
listing channels, listing channel programs, and providing program begin and end times using information accessed from a data store, wherein the programs are to be streamed in a time period defined by the corresponding program begin and end times to a plurality of user terminals; 
enable the user to scroll in the first axis and/or the second axis; and
providing, over a network, the electronic program guide to two or more user terminals;

identify a first video item, that has a first time length, to be included in a first program scheduled to be shown to users at a first time period, wherein the electronic program guide comprises a listing of the first program having a scheduled first program length;

determine a current time length of the first program, based at least in part on current length information for the first video item;

determine a time difference between the current time length of the first program and the scheduled first program length;

determine whether the current time length of the first program is shorter than the scheduled first program length, as set forth in the electronic program guide provided to the two or more user terminals;

at least partly in response to a determination that the current time length of the first program is shorter than the scheduled first program length:

select supplemental content based at least in part of the determined time difference between the current length of the first program and the scheduled first program length; and
enable a first program, streamed to the client device over the Internet from a server using IP packets, to be displayed via the client device at a same time as the electronic program guide is displayed on the client device.
cause, at least in part, supplemental content selected based at least in part of the determination time difference to be streamed to two or more user terminals over a data network within the first time period so that timing of the playing of the first program corresponds to the scheduled first program length.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,712,884. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 7 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Claims 2–25 contain similar subject matter as patented claims 1–6 and 8–21 and are rejected for similar reasons. 

US 9,998,787
Claims 1–25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–30 of U.S. Patent No. 9,998,787.
US 17/805,212  Claim 1
US 9,998,787 Claim 23
A content distribution system, comprising:
A computer system comprising: 
a network interface; 

a network interface;
a computing device; and
one or more processing devices;
non-transitory computer readable memory that stores programs that when executed by the computing device, cause the content distribution system to perform operations comprising:
non-transitory machine readable media that stores executable instructions, which, when executed by the one or more processing devices, are configured to cause the one or more processing devices to:

maintain a data store of user information, the user information comprising explicitly provided user preferences and: user viewing history, user navigation history, and/or user bookmarks;

infer one or more user preferences using at least a portion of the user information;

infer one or more user preferences using at least a portion of the user information;
provide, via the network interface over an Internet using IP packets, an electronic program guide to a client device associated with a user,
access an identification of a first plurality of video channels; detect a user activation of a channel scan control;
wherein the electronic program guide comprises: a first axis comprising channel identifiers and for respective channels, program identifiers for scheduled programs configured to be streamed over the Internet using IP packets to client devices at respective scheduled times; a second axis comprising an identification of time periods; enable the user to scroll in the first axis and/or the second axis; and
determine a first set of channels to be included in a channel scan, and generate a channel scan ordering for the channel scan based at least in part on:

the explicitly provided user preferences and/or the inferred user preferences; in response to detecting the user activation of the channel scan control:

cause a terminal associated with the user to scan through at least a portion of the first set of channels based at least in part on the generated scan channel ordering, including:
enable a first program, streamed to the client device over the Internet from a server using IP packets, to be displayed via the client device at a same time as the electronic program guide is displayed on the client device.
cause streaming of an item of content of a first scanned-to channel to the user terminal for a first period of time and automatically cause subsequent streaming of an item of content of a next scanned-to channel to the user terminal.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 9,998,787. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 23 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Claims 2–25 contain similar subject matter as patented claims 1–22 and 24–30 and are rejected for similar reasons. 

US 10,560,746
Claims 1–25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 10,560,746.
US 17/805,212  Claim 1
US 10,560,746 Claim 1
A content distribution system, comprising:
A computer system comprising: 
a network interface; 

a network interface;
a computing device; and
one or more processing devices;
non-transitory computer readable memory that stores programs that when executed by the computing device, cause the content distribution system to perform operations comprising:
non-transitory machine readable media that stores executable instructions, which, when executed by the one or more processing devices, are configured to cause the one or more processing devices to:
provide, via the network interface over an Internet using IP packets, an electronic program guide to a client device associated with a user, 
identify a first video item to be included in a first program, wherein the first video item is allocated a first span of time within the first program; generate an electronic program guide including channels and channel programs,
wherein the electronic program guide comprises: a first axis comprising channel identifiers and for respective channels, program identifiers for scheduled programs configured to be streamed over the Internet using IP packets to client devices at respective scheduled times; a second axis comprising an identification of time periods; enable the user to scroll in the first axis and/or the second axis; and
including at least the first program scheduled to begin at a first time and end at a second time, and a second program following the first program, the second program scheduled to begin at a third time and end at a fourth time;

determine a current length of the first video item;

determine whether the first video item has a time length different than the first span of time;

at least partly in response to a determination that the first video item has a time length different than the first span of time:

cause, at least in part, the second program to be streamed via the network interface to a first user terminal, beginning at an adjusted time, the adjusted time different than the third time,

the adjusted time based at least in part on the calculated time difference between the current length of the first video item and the first span of time;
enable a first program, streamed to the client device over the Internet from a server using IP packets, to be displayed via the client device at a same time as the electronic program guide is displayed on the client device.
cause, at least in part, the second program to begin playing at the scheduled third time on a second user terminal.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,560,746. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Claims 2–25 contain similar subject matter as patented claims 2–20 and are rejected for similar reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426